Citation Nr: 1530664	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  06-24 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial compensable evaluation for interstitial cystitis from September 8, 2003 through June 3, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1983 to April 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2003 and June 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In March 2004, the RO denied, in pertinent part, entitlement to service connection for a gynecological condition and entitlement to TDIU.  In June 2005, the RO confirmed and continued the March 2004 decision.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in July 2010; a transcript of that hearing is associated with the claims file.

In May 2013, the Board remanded the claim of service connection for a urogenital disorder (previously gynecological condition), and entitlement to a TDIU.  In a January 2014 rating decision, service connection was awarded for interstitial cystitis (a urogenital disorder) wherein a noncompensable evaluation was assigned from September 8, 2003, and a 20 percent evaluation from June 4, 2013.  The grant of service connection for interstitial cystitis constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  As will be discussed below, the Veteran has submitted a jurisdiction-conferring notice of disagreement as to the down-stream element of compensation level within the applicable time period.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Interstitial cystitis

As detailed hereinabove, in a January 2014 rating decision, service connection was awarded for interstitial cystitis (a urogenital disorder) wherein a noncompensable evaluation was assigned from September 8, 2003, and a 20 percent evaluation from June 4, 2013.  In February 2014, the Veteran submitted a notice of disagreement with regard to the disability rating assigned to her interstitial cystitis.  Thereafter, in December 2014, the Veteran submitted a formal notice of disagreement form, VA Form 21-0958, through her current representative with regards to the assigned evaluation for her interstitial cystitis.

As a timely notice of disagreement with claim for increased evaluation of the assigned initial evaluation for interstitial cystitis has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the increased initial evaluation claim for interstitial cystitis is remanded at this time.

TDIU 

With respect to the TDIU issue, the Board notes that any change in the disability rating assigned to the Veteran's service-connected interstitial cystitis may potentially affect her entitlement to TDIU, particularly her schedular entitlement thereto.  Thus, the Board finds that the TDIU claim is inextricably intertwined with the remanded increased evaluation claim for interstitial cystitis, and it is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

However, as the Veteran now has a service-connected disability-interstitial cystitis-the Board notes that a medical opinion with respect to whether such disability renders her unemployable is necessary.  While the Board notes that the June 2013 examiner checked the boxes on the urinary tract and gynecological disability benefits questionnaires (DBQ's), indicating "no" to the question of whether the Veteran's urinary tract or gynecological disability affects her ability to work, the Board notes that it does not appear that any specific contemplation of her employability occurred.  Specifically, while the boxes were checked, there was no rationale provided for that opinion, nor were any specific statements made in the remarks section of either DBQ with respect to any limitations of her employment that may be present as a result of her service-connected interstitial cystitis.  

Accordingly, the Board finds that the evidence of record with regards to the Veteran's TDIU claim is inadequate at this time and it is remanded in order to obtain a VA examination with an industrial/occupational specialist regarding her employability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should readjudicate the issue of increased initial evaluation of the Veteran's interstitial cystitis.  The AOJ is directed to promulgate a statement of the case on that issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, she should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Daytona Beach and Charleston VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since August 2012 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that she may have had for her interstitial cystitis, which is not already of record, particularly any records discussing any limitations to employment as a result of that disability.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

4.  Schedule the Veteran for a VA examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the specialist should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected interstitial cystitis precludes substantially gainful employment.  

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as her level of education.  Any opinions provided should be without consideration of her age or any nonservice-connected disorders.  

The examiner should also specifically discuss the relevant medical evidence of record, particularly any private gynecological treatment records and the June 2013 VA urinary/gynecological examination.  The examiner should also address the Veteran's lay statements respecting her employability as a result of her interstitial cystitis and associated symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




